Case: 22-1252   Document: 35     Page: 1    Filed: 11/09/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 MARVIN E. SANDERS,
                  Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2022-1252
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-4867, Judge Scott Laurer.
                 ______________________

                Decided: November 9, 2022
                 ______________________

    MARVIN E. SANDERS, Compton, CA, pro se.

      ANN MOTTO, Civil Division, Commercial Litigation
 Branch, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by BRIAN M.
 BOYNTON, CLAUDIA BURKE, PATRICIA M. MCCARTHY;
 AMANDA BLACKMON, Y. KEN LEE, Office of General Coun-
 sel, United States Department of Veterans Affairs, Wash-
 ington, DC.
                  ______________________
Case: 22-1252     Document: 35      Page: 2    Filed: 11/09/2022




 2                                     SANDERS   v. MCDONOUGH




     Before REYNA, CHEN, and CUNNINGHAM, Circuit Judges.
 PER CURIAM.
     Marvin E. Sanders appeals a decision of the U.S. Court
 of Appeals for Veterans Claims affirming the Board of Vet-
 erans’ Appeals’ denial of earlier effective dates for his dis-
 ability benefits and determining that it lacks jurisdiction
 over Mr. Sanders’ claim of clear and unmistakable error.
 We affirm.
                         BACKGROUND
     Mr. Sanders served on active duty in Vietnam from
 September 1972 to September 1976 and from November
 1977 to October 1981. Government SApp’x 52 1. While in
 service, Mr. Sanders complained of back pain, headaches,
 and pain in his right eye. See id. at 70; see also Reply Br. 2.
     In August 1986, Mr. Sanders submitted a disability
 claim for back, head, and eye injuries, which was denied by
 the VA Regional Office (“Regional Office”) in November
 1986. See Government SApp’x 70. Mr. Sanders did not ap-
 peal that decision and it became final. Id. at 53.
     On September 19, 2005, Mr. Sanders filed a claim for
 disability benefits due to degenerative disc disease (“DDD”)
 of the cervical and lumbar spine. Sanders SApp’x 13-14 2.
 The Regional Office denied his claim, and Mr. Sanders




       1 “Government SApp’x” refers to the appendix at-
 tached to the Government’s Response Brief.

       2 “Sanders SApp’x” refers to the appendix attached
 to Mr. Sanders’ Opening Brief. The page numbers refer to
 the electronic filing system page number at the top of each
 page.
Case: 22-1252    Document: 35     Page: 3    Filed: 11/09/2022




 SANDERS   v. MCDONOUGH                                    3



 timely appealed to the Board of Veterans’ Appeals
 (“Board”). Id.
     In March 2006, Mr. Sanders sought to reopen his Au-
 gust 1986 disability claims for back pain, headaches, and
 pain in his right eye. Government SApp’x 31. The Re-
 gional Office denied the request, and Mr. Sanders timely
 appealed. Id.
      On appeal, the Board denied service connection for
 DDD of the lumbar spine. Id. at 63. The Board remanded
 Mr. Sanders’ claim of service connection for headaches and
 head injury, as well as DDD of the cervical spine, because
 it found that new and material evidence had been submit-
 ted for both of these claims. Id. at 51–67. The Board fur-
 ther determined that Mr. Sanders should undergo a VA
 examination, which was administered on February 17,
 2009. Id. at 46-47, 66.
     On August 20, 2010, the Regional Office granted
 Mr. Sanders’ claim for disability benefits for (1) headaches
 and head injury effective March 31, 2006; (2) DDD of the
 cervical spine effective September 19, 2005; and (3) DDD of
 the lumbar spine effective February 17, 2009. Sanders
 SApp’x 11. Mr. Sanders appealed to the Board, arguing he
 was entitled to an effective date of September 13, 1972, for
 all claims, which the Board denied.             Government
 SApp’x 10–26.
     Mr. Sanders appealed to the Court of Appeals for Vet-
 erans Claims (“the Veterans Court”). He argued that he
 was entitled to a 1972 effective date and that the November
 1986 rating decision was based on a clear and unmistaka-
 ble error (“CUE”). Sanders v. McDonough, 2021 WL
 3864370 at *1 (Vet. App. Aug. 31, 2021) (“Decision”). The
 Veterans Court affirmed the Board’s decision denying the
 earlier effective dates and determined that it lacked juris-
 diction over Mr. Sanders’ CUE claims. Id. Mr. Sanders
 timely appealed. We have jurisdiction over appeals from
 the Veterans Court pursuant to 38 U.S.C. § 7292(a).
Case: 22-1252     Document: 35      Page: 4    Filed: 11/09/2022




 4                                     SANDERS   v. MCDONOUGH



                    STANDARD OF REVIEW
     We review the Veterans Court’s legal determinations
 de novo. Blubaugh v. McDonald, 773 F.3d 1310, 1312 (Fed.
 Cir. 2014). Our authority over Veterans Court decisions is
 limited. We have no authority to engage in fact finding. 38
 U.S.C. § 7292(d)(1). We affirm the Veterans Court unless
 the decision is “(A) arbitrary, capricious, an abuse of dis-
 cretion, or otherwise not in accordance with law; (B) con-
 trary to constitutional right, power, privilege, or immunity;
 (C) in excess of statutory jurisdiction, authority, or limita-
 tions, or in violation of a statutory right; or (D) without ob-
 servance of procedure required by law.” Id.
                          DISCUSSION
      We affirm the Veterans Court’s determination that
 Mr. Sanders was not entitled to earlier effective dates. De-
 cision at *1–3. Generally, “the effective date of an award
 based on an initial claim . . . shall not be earlier than the
 date of receipt of application therefor.”          38 U.S.C.
 § 5110(a)(1). Accordingly, Mr. Sanders is entitled to an ef-
 fective date that corresponds with the day each of his disa-
 bility claims at issue here were received. We affirm the
 Veterans Court’s determination that the effective date for
 the DDD of the cervical spine is September 19, 2005—the
 date that he filed the initial claim. Decision at *2–3. Re-
 garding Mr. Sanders’ remaining claims, we have held that
 “the earliest effective date for an award on a reopened
 claim is the date of the request for reopening, not the date
 of the original claim.” Ortiz v. McDonough, 6 F.4th 1267,
 1270–71 (Fed. Cir. 2021) (citing Sears v. Principi, 349 F.3d
 1326, 1331 (Fed. Cir. 2003); 38 C.F.R. § 3.400(q)–(r)). We
 thus affirm the Veterans Court’s determination that
 Mr. Sanders is entitled to an effective date for his disability
 benefits for service-connected headaches and head injury
 of March 31, 2006, and its determination that Mr. Sanders
 “could not receive an effective date earlier than [February
Case: 22-1252     Document: 35     Page: 5    Filed: 11/09/2022




 SANDERS   v. MCDONOUGH                                      5



 17, 2009]” for the DDD of the lumbar spine. Decision at
 *2–3.
     Next, Mr. Sanders argues that the Veterans Court
 erred in its decision that it lacked jurisdiction over his CUE
 claims. The Veterans Court determined that it did not
 have jurisdiction over Mr. Sanders’ CUE claims because
 Mr. Sanders failed to file a notice of disagreement alleging
 CUE occurred in his November 1986 rating decision as re-
 quired under 38 U.S.C. § 7105(a). 3 Decision at *4. We have
 held that the Veterans Court has jurisdiction over a CUE
 claim so long as the veteran raised the CUE claim to the
 Regional Office, appealed the adverse decision to the
 Board, and then appealed the Board’s adverse decision to
 the Veterans Court. Andre v. Principi, 301 F.3d 1354, 1361
 (Fed. Cir. 2002). Here, Mr. Sanders failed to appeal the
 Board’s decision finding no CUE in the November 1986
 Ratings Decision. Accordingly, we affirm the Veterans
 Court’s determination that it lacks jurisdiction over the
 CUE claims.
     Mr. Sanders also argues that he was denied due pro-
 cess when he was not provided a physical or mental exam-
 ination before the November 1986 ratings decision. Mr.
 Sanders did not allege that his due process rights had been
 violated in the Veterans Court. We, therefore, do not have
 jurisdiction to review factual questions of whether Mr.
 Sanders received a physical or mental evaluation before
 November 1986. Johnson v. Derwinski, 949 F.2d 394, 395


     3   We note, as did the Veterans Court, that Mr. Sand-
 ers has filed other notices of disagreement raising CUE
 with respect to some of his other RO rating decisions. De-
 cision at *4. However, as the Veterans Court explained,
 these previous notices of disagreement did not consider
 whether there was CUE in the November 1986 rating deci-
 sion, and therefore did not properly begin the appeal pro-
 cess with respect to this issue.
Case: 22-1252    Document: 35       Page: 6   Filed: 11/09/2022




 6                                    SANDERS   v. MCDONOUGH



 (Fed. Cir. 1992) (“[T]his court may not generally review
 challenges to factual determinations.”). In addition, as a
 general rule, this court may not consider an argument
 raised for the first time on appeal. See Boggs v. West, 188
 F.3d 1335, 1337–38 (Fed. Cir. 1999). With respect to due
 process claims that were not presented below, we exercise
 discretion whether to hear a due process argument on ap-
 peal. In this case, we decline to exercise such discretion.
     We note that Mr. Sanders is not prohibited from seek-
 ing a CUE claim in the November 1986 ratings decision. A
 “request for revision of a decision of the Secretary based on
 clear and unmistakable error may be made at any time af-
 ter that decision is made.” Andre, 301 F.3d at 1362 (quot-
 ing 38 U.S.C. § 5109A(d)).
                        CONCLUSION
     We affirm the Veterans Court’s affirmance of the
 Board’s decision denying Mr. Sanders an earlier effective
 date than March 31, 2006, for service-connected headaches
 and head injury; September 19, 2005, for service-connected
 DDD of the cervical spine; and February 17, 2009, for ser-
 vice-connected DDD of the lumbar spine. We also affirm
 the Veterans Court’s finding that it lacks jurisdiction over
 Mr. Sanders’ CUE claims.
                        AFFIRMED
                            COSTS
 No costs.